Citation Nr: 1112065	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized emergency medical transportation services provided to the Veteran by Emergency Medical Services Authority, on June 15, 2008.


REPRESENTATION

Veteran represented by:	Ms. Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from administrative decisions of the Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma, which denied the Veteran's claim for entitlement to payment or reimbursement of the cost of unauthorized emergency medical transport services provided to the Veteran by Emergency Medical Services Authority, on June 15, 2008.  The Veteran disagreed and perfected an appeal.

In October 2009, the Veteran and his service representative presented testimony in support of the Veteran's claim at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the VMAC Oklahoma City, Oklahoma.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement or payment of costs incurred on June 15, 2008, when he was transported by Emergency Medical Services Authority (EMSA) to VAMC Oklahoma City for treatment of an apparent heart attack.  On that date, the Veteran was not service-connected for any disability.  

The record includes the January 2009 statement of Dr. S.S. M.D., a cardiologist, who stated that the Veteran was diagnosed having a "ST Elevated Myocardial Infarction."  Dr. S.S. opined that "it is critical that treatment for STEMI be performed as expeditiously as possible," and that such a condition "requires transport to an emergency facility via ambulance."  Dr. S.S. also stated that travel by ambulance was required because delay in obtaining authorization for transport "would have been hazardous to" the Veteran's life.

The Veteran's claim was denied by Veterans Hospital Administration (VHA) because he did not meet the statutorily required income level on the date of his transport.  Essentially, VHA found that applicable regulations prevent payment when "a Veteran whose annual income, as determined under 38 U.S.C.A. § 1503, does not exceed the maximum annual rate of pension which would be payable if the veteran [were] eligible for pension."  

The Veteran has testified that he was unemployed on June 15, 2008, and had been unemployed for several months at that time.  See hearing transcript at page 18.  He has also submitted statements that he was not covered by any insurance that provided coverage for the medical care he received or for the emergency transport he received.

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  In cases such as this, however, the Board observes that the provisions of the VCAA may not apply when the sole issue is reimbursement of medical expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].  This is because a request for reimbursement is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

However, the facts of this claim show that the Veteran's claim may be changed by development of other records.  Specifically, the record includes the Veteran's testimony that VHA determined his income based on pre-existing records that were filled out when he was employed and that were not updated to show his lack of income on the date when he received emergency medical transport to VAMC Oklahoma City.  Indeed, in view of the Veteran's testimony, the Board cannot determine the validity of the information regarding the Veteran's income relied upon by VHA in making their determination.  For that reason, the Board remands the claim for further development of this matter.

Accordingly, the case is REMANDED for the following action:

1.  VHA shall notify the Veteran in writing that he may submit proof of his unemployment on June 15, 2008.  The Veteran shall be informed that he can submit proof in the form of statements from individuals who would have first-hand knowledge of his level of income in June 2008 and other documentary proof showing his lack of income on June 15, 2008.  He shall further be informed that he may submit any evidence to show he cannot defray the cost of emergency medical transport provided to him by EMSA on June 15, 2008.  Any response received from the Veteran shall be associated with the Veteran's reimbursement claims folder.

2.  After completion of the foregoing and any other development deemed necessary, VHA shall readjudicate the Veteran's claim for payment or reimbursement of the cost of unauthorized emergency medical transportation services provided to the Veteran by Emergency Medical Services Authority, on June 15, 2008.  If the benefit sought on appeal remains denied, VHA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


